946 F.2d 885
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Linda G. GUIDEN, Plaintiff-Appellant,v.SOUTHEASTERN PUBLIC SERVICE AUTHORITY OF VIRGINIA, ThomasPerotti, Defendants-Appellees.Linda G. GUIDEN, Plaintiff-Appellant,v.SOUTHEASTERN PUBLIC SERVICE AUTHORITY OF VIRGINIA, ThomasPerotti, Defendants-Appellees.
Nos. 91-2100, 91-2110.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 16, 1991.Decided Oct. 11, 1991.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-90-1366-N)
Linda G. Guiden, appellant pro se.
William E. Rachels, Jr., Sharen Elizabeth Hughes, Willcox & Savage, P.C., Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Linda G. Guiden appeals orders of the district court directing a verdict in favor of Defendants on Guiden's breach of employment contract claim and finding against Guiden on her claims of wrongful discharge, intentional infliction of emotional distress, and sexual harassment and racial discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e-5 (1988).   The district court also refused to provide Guiden with a transcript at government expense.   Our review of the record and the district court's decisions reveals that these appeals are without merit, and we accordingly affirm.   Guiden v. Southeastern Public Service Auth., CA-901366-N (E.D.Va. Apr. 18 and 19, 1991, and June 3, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.